DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “centrifuge” set forth in claims 1, 22, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	As noted above, the objection to the drawings cannot be held in abeyance, applicants have failed to address this objection in the RCE Amendment, but since this is reopening prosecution the 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
It is noted, however, that the invention has been depicted in several prior art references in black and white drawings without the need for photographs and it appears such can actually be submitted in black and white drawings as such is not so complicated that it requires photographs, and it is recommended that in response to the above objection to the drawings applicants are intending to correct the drawings to show the centrifuge then it would be an appropriate time to switch the drawings to black and white line drawings instead of photographs, which is an alternative manner to correct the use of photographs as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Upon further consideration, and based on the amendment and arguments presented therewith, the claim language directed to “normal to centrifugal forces experienced by the feed pipe” in claim 1, it is not clear that the feed pipe spins since there is no recitation in the claim that it spins and if the feed pipe does not actually spin then it is not possible for the feed pipe to “experience” actual centrifugal forces when centrifugal forces are created when something spins and that force extends radially outward from the axis of spin, therefore in order for the feed pipe to actually experience centrifugal forces it would itself need to spin but it is not clear that it actually does thereby making the scope of the claim indefinite where the claim language cannot be clearly understood when it is not clear how the feed pipe can actually experience a centrifugal force if it does not spin thereby making the claims indefinite.  The remaining claims are rejected based upon their dependence upon the independent claims.  It is unclear whether such is just confusing language where it is intended to describe a direction normal to the centrifugal forces experienced by the centrifuge, or whether such is intended to describe forces the pipe may be exposed to, based on the spinning of the centrifuge, but since such is unclear the examiner for speedy prosecution will describe at least where the centrifugal forces are located and how they read upon the claim language below.  The amendment adds the term “during operation”, but this does not clarify whether the feed pipe spins or not and it is clear that any centrifugal force would require motion which would occur during operation, but the rejection is based on the fact that the 

Claims 1-7, 9-21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the recitation of “the single radial position within 20 degrees of a radial position located normal to centrifugal forces experience by the feed pipe during operation” is unclear with respect to the structure attempting to be claimed.  First, because it is not clear where the feed pipe is located and/or how it moves or in any way experiences centrifugal forces it is not clear where this location is even located per se, but in addition the claim recites the single radial position to be within 20 degrees of a position of this radial position representing a position normal to centrifugal forces and it is not clear whether this language is attempting to describe a single position along the inner circumference as the normal radial position location with the single radial position extending 20 degrees to either side of the normal radial position, or whether such is attempting to claim the span of 20 degrees around the inner circumference is what the single radial position is, or whether 
Claims 3, 7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the variable inner diameter is positively recited as being limited to “a single radial position” which would be consistent with only a single variable inner diameter location existing; however, claims 3, 7, 9, 14, 15, and 16 set forth “one or more” and then discuss in claims depending therefrom pluralized terms such as ridges, baffles, troughs which set forth more than one of them exists, and the inclusion of the term “or more” conflicts with the independent claim 1 setting forth a “single” which create an indefinite situation where one skilled in the art would not understand how one could provide a single change in diameter only and then redefine such as being more than one when already limiting there to being a single variable diameter in the claim from which they depend, therefor the scope of the claim is unclear and the claim is therefore indefinite.  The remaining claims are rejected either due to their dependence upon a claim mentioned above or because of the use of a plural term which suggests more than a single variable diameter exists.  For speedy prosecution it is believed that applicants intended to limit the invention of claim 1 and its dependent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc (5587078).  The reference to LeBlanc discloses the recited centrifuge feed pipe (title teaches a centrifugal apparatus, figs 8-10 show a feed pipe structure) comprising a feed material inlet such as the inlet in portion 45 (fig 8), a feed material outlet such as near 46 (fig 8), and a conduit body such as 27 (figs 8-10) extending along an axis that is provided between the inlet and outlet, the conduit body can be seen in figures 8-10 to have a variable inner diameter such as formed by the different changing wall thicknesses (see in figs 8-10 showing different embodiments; col 7, line 51 to col 8 line 19) at one or more locations along the axis, the cross section of the variable inner diameter comprises one or more linear sections (the embodiment of fig 8 has linear sections between the grooves, and the embodiment of fig 10 has flat walls and tops a spiral rib, which as per col 8, lines 16-19, the spiral rib can also be formed as a plurality of circumferential ribs spaced in the flow direction 47), the wall thickness between  by the feed pipe would be along the same axis, therefore the ribs or changes in diameter extending radially inward from the feed pipe wall would be normal to the centrifugal forces that the centrifuge itself sees  The ridges are seen to extend parallel to the axis in figure 10 at least since the wall forming the ridges and troughs are parallel to the feed pipe walls, and the flow would pass on each side of the wall of the ridges and this would therefore naturally be splitting the feed material flow into streams on each side of the wall of the ridges, and since the flow can pass on each side of the ridges it would split the feed material flow streams on either side of each ridge as that type of flow would naturally occur.  With regards to claim 29, there are multiple locations on the wall of the feed pipe which are seen to be flat and they extend to at least the beginning and end of the feed pipe (see fig 10 with flat walls of the ridges and troughs) itself which would be the inlet and outlet, and such are at the radial position such as where the wall thickness thicker and the inner diameter decreases.
	With respect to the amendment the above rejection is a copy of the previous rejection which covered additional claims not currently included in the rejection but will be used below in a different rejection and therefore to keep the information clear as to all the structure taught by the reference it is left together in the first description of the teachings of the reference, and therefore any structure set forth above not needed for this portion of the rejection should be used for the rejection below, and with regards to the new clam language of claim 23, the embodiment of figure 10 shows a single helically .  

Claim(s) 1, 3, 6-7, 15, 22, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liller (4159073).   The reference to Liller teaches the structure below and appears to show in the drawings a variable inner diameter which appears to show a location that can be considered to be at a location that can be considered to be within 20 degrees of a radial position normal to centrifugal forces experienced by the feed pipe (the forces achieved by the flow spinning in the centrifuge part would result in centrifugal forces that at least the feed pipe would be exposed to as the flow passes the location of the feed pipe, where the centrifugal forces would radially extend outward from the center of the centrifuge as described below and the location of the feed pipe and the change in diameter can be seen to be normal to this direction of centrifugal force and the variable diameter is located at least at a position that is 20 degrees from this position; however, if it is argued that this cannot be seen in the drawing, or that such is not the intent of the 20 degree limitation then it would have been obvious to use routine experimentation to arrive at the optimum location and extent of the varying diameter area in the feed pipe to achieve maximized flow through the feed pipe and into the centrifugal part of the device as such is an obvious choice of mechanical expedients.  
The reference to Liller discloses the recited centrifuge feed pipe (title teaches a centrifugal device, fig 3D shows feed pipe near 7) comprising a feed material inlet such as near 1 just to the right of where reference number 1 points, a feed material outlet such as near 6, and a conduit body such as near 7 extending along an axis that is provided between the inlet and outlet for communication with a .  

Claim(s) 22, 23, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jouve (3566922).  The reference to Jouve discloses the recited centrifuge feed pipe (centrifugal flow is generated which makes such a centrifuge feed pipe; see col 1, lines 57-75 discussing centrifugal force generated by the flow) comprising a feed material inlet near 1, a feed material outlet near 12, and a conduit body extending along an axis between the feed material inlet 1 and outlet 12 in fluid communication with a centrifuge 13 (swirling flow is shown in device 13 which would lead to centrifugal forces and thereby making such a centrifuge), the conduit body having a variable wall thickness near 11 forming a baffle, and baffle 11 extending from an inner wall of the feed pipe into an inner diameter of the feed pipe, the baffle is located on a single side of the inner diameter (see fig 1), and additional baffles can also be provided as 47,48 (figs 4-6) which can be considered to be within an outlet of feed pipe 30 to a centrifuge 35,32,39 which shows spiral flow which would also make this portion a centrifuge as well if more than one baffle is actually positively recited, but as of right now the term “baffles” are used but there is no recitation that there is more than one baffle provided.  With respect to claim 23, the structure as set forth above would lead to the recited method for the same reasons as above, and any further element will be identified in the following: a method of centrifuging comprising flowing a feed material through a feed pipe to a centrifuge chamber, the feed pipe comprising a feed material inlet, a feed material outlet in fluid communication with a centrifuge, and a conduit body extending along an axis between the feed material inlet and outlet, the conduit body having a variable  by the wall of the baffle and accumulate at the base of the baffle since such would naturally occur with any obstruction provided in the flow, and would at least occur at the end of the baffle but since such is curved would also occur near bends and the at the base of the baffle in the bend locations especially).  With respect to claim 28, the accumulated particles inhibit wear of inner diameter surfaces (such would be true of any particles accumulating since the particles themselves would prevent particles in the flow from wearing the wall since the moving particles would not be able to get to that portion of the wall covered in particles that were accumulating over that portion of the wall). With respect to claim 30, the ridge and troughs are located on one side of the inner diameter (as seen in figure 1, ridge and the troughs on either side of the ridge 11 are located on only one side of the inner diameter of the wall).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-22, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Liller and the teachings of Jouve.  The reference to LeBlanc teaches all of the recited structure above, and covers a teaching of when more than a single baffle, ridge or other type of structure is claimed in the dependent claims, and those claims are included in the rejection, however, as noted above, the recitation in claim 1 of a single location for the variable inner diameter to be limited to, it is considered that such would not be capable of then being changed to more than one, but for speedy prosecution the examiner is including these limitations and they are taught above as they originally applied to these claims.  It is noted that the embodiment of figure 10 of LeBlanc teaches a single ridge with flow passing on each side of it and would therefore naturally split the flow of feed material streams on either side of the ridge and/or baffle.  The reference to LeBlanc fails to disclose, however, the use of a change in diameter at a single radial position that is located within 20 degrees of a radial position located normal to centrifugal forces.  It would have been obvious to one skilled in the art to modify the variable inner diameter of LeBlanc when provided in a single radial position for that position to be within 20 degrees of a radial position located normal to centrifugal forces  experienced by the feed pipe during operation as suggested by Liller where such teaches the same type of inlet to the same type of .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Liller and supported by the teachings of Jouve as applied to claims 1, 3-7, 9-22, and 29-30  above, and further in view of Yedidiah (3910715).  The reference to LeBlanc as modified discloses all of the recited structure with the exception of forming the variable inner diameter with an oval cross section for the feed pipe.  The reference to Yedidiah discloses that it is old and well known in the art to form side inlets for .

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. With respect to the 112 rejection as set forth above, the amendment to claim 1 does not further clarify how centrifugal forces are created or in what direction the act when there is no understanding from the claim how the feed pipe is oriented with respect to the centrifuge which may in some way result in centrifugal forces, or that the feed pipe in fact spins which is the only way the feed pipe itself could experience centrifugal forces itself, and therefore it would not be known even to one skilled in the art in which direction the centrifugal forces are acting so it could not be determined where the single radial position is located either, and based upon the amendment further 112 rejections appear above due to the further confusion caused by the new claim language, therefore the rejection still stands since the argument is not persuasive that one skilled in the art would be able to identify the position which is not persuasive where such would require additional information and structure in the claim in order for one skilled in the art to be able to determine where the centrifugal forces are acting so that they could properly locate the single position claimed, where claim language should be clear and definite and at this time it is not with regards to the scope of the claims.  With respect to Andersson, the arguments .  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH